IN THE SUPREME COURT OF THE STATE OF NEVADA


                   FRANK MILFORD PECK,                                  No. 69339
                   Petitioner,
                   vs.
                   THE SECOND JUDICIAL DISTRICT
                   COURT OF THE STATE OF NEVADA,
                   IN AND FOR THE COUNTY OF                                  FILED
                   WASHOE; AND K. JONES, DEPUTY
                   CLERK,
                                                                             FEB 1 0 2016
                   Respondents,
                   and
                                                                                    CLERK
                   THE STATE OF NEVADA,
                   Real Party in Interest.

                                        ORDER DENYING PETITION
                              This is a pro se petition for a writ of mandamus. Petitioner
                   complains that the district court's filing of his documents was untimely.
                   We have reviewed the documents submitted in this matter, and without
                   deciding upon the merits of any claims raised therein, we decline to
                   exercise original jurisdiction in this matter. See NRS 34.160; NRS 34.170.
                   Accordingly, we
                              ORDER the petition DENIED.



                                                                    , C.J.
                                          Parraguirre


                    ss   irriel*/
                   Douglas
                                            , J.




                   cc: Frank Milford Peck
                         Attorney GeneraliCarson City
SUPREME COURT            Washoe County District Attorney
        OF
     NEVADA
                         Washoe District Court Clerk
(0) [947A    cep